— Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered October 10, 2007, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a *527second felony offender, to a term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s decision to credit the account of the incident provided by the People’s witnesses, while discrediting that of defendant.
The imposition of mandatory surcharges and fees by way of court documents, but without mention of the particular amounts in the court’s oral pronouncement of sentence, was lawful (see People v Guerrero, 12 NY3d 45 [2009]).
We perceive no basis for reducing the sentence.
Defendant’s remaining claim, although arguably raised in a pretrial motion, was never addressed by the motion court, and defendant not only abandoned but affirmatively waived this claim at trial. As an alternative holding, we find no basis for reversal. Concur—Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ.